The opinion of the Court announced Ma,rch 27, 1939, is amended in the following particulars:
■In the first complete sentence on page 3, the word “refund” is stricken and the word “relief” inserted in lieu *614thereof, and omission of quoted matter in the third complete sentence is indicated, so that the first three sentences will read: “Such a taxpayer can sue at law under these sections only if he has been ■ denied relief by both the Treasurer and the Board of Review and Equalization of the Island. But these sections nowhere expressly authorize appeal from the Treasurer to the Board by one who paid taxes without protest. And § 76 (b), which the Circuit Court of Appeals interpreted as authorizing suit by a taxpayer who paid without protest, expressly prohibits suit in court ‘until a claim for refund or credit has been duly filed with . . the Board of Review and Equalization on appeal, according to the provisions of law in that regard, and the regulations established in pursuance thereof.’ ”
The petition for rehearing is denied.